MILBANK, TWEED, HADLEY & McCLOY LLP NEW YORK LOS ANGELES WASHINGTON, D.C. LONDON FRANKFURT MUNICH Rua Colômbia, 325 São Paulo SP 01438-000 Brazil BEIJING HONG KONG SEOUL SINGAPORE TOKYO December 3, 2015 VIA EDGAR Daniel Leslie U.S. Securities Exchange Commission Re: Embraer S.A. 20-F for Fiscal Year Ended December 31, 2014 Filed March 27, 2015 File No. 1-5102 I refer to your comment letter of November 18, 2015. This will serve to confirm our telephone conversation to the effect that Embraer S.A. is preparing a response to your letter and expects to be able to deliver it during the course of next week. Thank you for your cooperation. Very truly yours, /s/ André Béla Jánszky Cc: Marcela Borella Embraer S.A.
